— In an action to declare that the action of the defendant New York Tax Commission in refusing to restore plaintiff’s tax exemption was contrary to law, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Hirsch, J.), dated June 23, 1982, which, upon defendants’ motion, granted them summary judgment and dismissed the complaint. H Judgment modified, on the law, by adding a provision thereto declaring that the actions of the defendant Tax Commission in refusing to restore plaintiff’s tax exemption were not contrary to law. As so modified, judgment affirmed, without costs or disbursements, f Under the facts of this case, where the charitable use has been abandoned, there is no indication that the property will be used by plaintiff for tax-exempt purposes, and the property has been offered for sale during the tax periods in question, we conclude that plaintiff is not entitled to tax-exempt status and summary judgment was properly granted to defendants. However, we have modified the judgment so as to make the proper declaration (see Lanza v Wagner, 11 NY2d 317, 334, app dsmd 371 US 74). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.